Exhibit 10.77

Apache Corporation

Amendment of Stock Option Grants

 

Participant Name:

Thomas E. Voytovich (“Participant”, “Employee”, “you”, or “your”)

 

Company:

Apache Corporation

 

Amendment:

This is a summary of the amendment of the terms of your previous grants of
Non-Qualified Stock Options to purchase Shares (“Options”) under certain prior
notices (the “Grant Notices”) subject to the terms of the Apache Corporation
2005 Stock Option Plan (the “Plan”) and the related Stock Option Terms
Agreements (the “Agreements”).

 

  You were previously granted Options to purchase Shares in accordance with the
terms of the Plan and the related Stock Option Terms Agreements. In connection
with your release from service with the Company effective November 30, 2015 (the
“Termination Date”) and the terms of the employee release and settlement
agreement between you and the Company (the “Release Agreement”), for the purpose
of continued exercisability of your outstanding Options under the Plan
determined as of the Termination Date, upon your acceptance of this Amendment,
the Company agrees that such outstanding Options will continue to be exercisable
in such manner as if you continued employment with the Company after your
Termination Date, provided that you are in compliance with the provisions of the
Release Agreement. For the avoidance of doubt, you shall not be treated as
continuing employment with the Company after the Termination Date for purposes
of the Change of Control provisions of the Plan and the Agreements. Employee’s
exclusion from receiving the benefits of the Change of Control provisions of the
Plan and Agreements shall not diminish nor terminate the other rights and
benefits provided to Employee regarding Options under the Apache Corporation
Employee Release and Settlement Agreement between Employee and Apache
Corporation.

 

Affected Awards:

All outstanding Non-Qualified Stock Options under the Plan as of the Termination
Date

 

Plan:

Apache Corporation 2005 Stock Option Plan

 

Expiration Date:

Your Option will remain subject to expiration ten years from the original Grant
Date for each such Option.

 

Acceptance:

Please indicate your acceptance of this Amendment by executing the attached
Amendment and returning it to Margery M. Harris. Upon acceptance of this
Amendment you will be able to continue to access your account at
netbenefits.fidelity.com. By accepting this Amendment, you will have agreed to
the terms and conditions set forth in the Amendment and the terms and conditions
of the Plan. You also agree to immediately notify Apache Corporation of any
future change in your address or other contact information. If you do not accept
this Amendment, for the purpose of continued exercisability of your outstanding
Options, you will be treated as terminating from employment with the Company on
the Termination Date.

 

1



--------------------------------------------------------------------------------

Apache Corporation

Amendment to Stock Option Terms Agreements

This Amendment to the Stock Option Terms Agreements is entered into in
connection with the Participant’s release from service with Apache Corporation
(together with it Affiliates, the “Company”) effective November 30, 2015 (the
“Termination Date”) and the terms of the employee release and settlement
agreement between the Participant and the Company (the “Release Agreement”) and
governs all outstanding Options under the Plan and the Agreements, determined as
of the Termination Date, between the Company and the Participant.

 

  1. Section 7.2 of the Plan is hereby amended to add a new Section 7.2(d)(vi),
which shall read as follows:

Notwithstanding the provisions of Section 7.2(d) of the Plan to the contrary,
for the purpose of continued exercisability of the Options, the Participant’s
employment shall be deemed to continue with the Company following the
Termination Date provided that the Participant remains in compliance with the
provisions of the Release Agreement. The Participant shall immediately notify
the Company of any future change in address or other contact information.
Notwithstanding the foregoing provisions of this paragraph, the Participant
shall not be treated as continuing in employment with the Company following the
Termination Date for purposes of the Change of Control provisions of the Plan.
Employee’s exclusion from receiving the benefits of the Change of Control
provisions of the Plan and Agreements shall not diminish nor terminate the other
rights and benefits provided to Employee regarding Options under the Apache
Corporation Employee Release and Settlement Agreement between Employee and
Apache Corporation.

 

  2. The remaining terms of the Agreements and the Plan shall continue in full
force and effect except as provided in the controlling Apache Corporation
Employee Release and Settlement Agreement between Employee and Apache
Corporation.

 

  3. This Amendment may be executed in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

  4. If any provision of this Amendment is held invalid or unenforceable, the
remainder of this Amendment shall nevertheless remain in full force and effect,
and if any provision is held invalid or unenforceable with respect to particular
circumstances, it shall nevertheless remain in full force and effect in all
other circumstances, to the fullest extent permitted by law.

 

2



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the parties have caused this Amendment to be executed, agreed
and accepted, effective as of November 30, 2015.

 

APACHE CORPORATION     THOMAS E. VOYTOVICH By:  

/s/ Margery M. Harris

    By:  

/s/ Thomas E. Voytovich

  Margery M. Harris       Thomas E. Voytovich   Executive Vice President, Human
Resources      

 

ATTEST:

/s/ Cheri L. Peper

Cheri L. Peper Corporate Secretary

 

3